DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on March 31, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/30/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on March 31, 2020.  These drawings are accepted.

Claim Objections
6.	Claims 2, 11, and 12 are objected to because of the following informalities:  
 	On line 2 of claim 2, “the switched power circuit” should be changed to --the switched power converter--.  

 	On line 2 of claim 12, “the switched power circuit” should be changed to --the switched power converter--.  

 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yona et al (WO2015019344).
	Regarding claim 1, Yona et al discloses an apparatus (i.e. circuit of Figure 3) for controlling DC voltage on a bus (Fig. 3, shared node between first sense resistor R_IN and capacitor 30), comprising: 
 	a switched power converter (Fig. 3, circuit of power converter 40, second sense resistor R_S, and storage capacitor 160), comprising: 
 	 	a pair of terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) for connection between the bus (Fig. 3, shared node between first sense resistor R_IN and capacitor 30) and a ground (i.e. ground of Figure 3); 
(Fig. 3, storage capacitor 160); and 
 	 	switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) coupled between the buffering capacitor (Fig. 3, storage capacitor 160) and the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) and configured to control a voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) while a charge on the buffering capacitor (Fig. 3, storage capacitor 160) varies over a predefined range (Fig. 3, voltages Vs_min and Vs_max) in response to a current (Fig. 3, current on shared node between first sense resistor R_IN and capacitor 30) flowing through the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) (See paragraph [0032]); and 
 	a control circuit (Fig. 3, control circuitry 60), which is coupled to monitor the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30), the current (Fig. 3, current on shared node between first sense resistor R_IN and capacitor 30), and a voltage (Fig. 3, voltage across storage capacitor 160) on the buffering capacitor (Fig. 3, storage capacitor 160), and is configured to adjust the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) by controlling the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) in response to changes in the monitored voltages (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30 and voltage across storage capacitor 160) and current (Fig. 3, current on shared node between first sense resistor R_IN and capacitor 30) so that the terminal voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) is maintained at a reference voltage value (Fig. 3, reference voltage VREF) (See paragraph [0046]).
	Regarding claim 2, Yona et al further discloses wherein the switched power circuit (Fig. 3, circuit of power converter 40, second sense resistor R_S, and storage capacitor 160) comprises a filtering capacitor (Fig. 3, capacitor 30) coupled between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30).  
 	Regarding claim 3, Yona et al further discloses wherein the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) comprises diodes (Fig. 3, first and second diodes 140) and switches (Fig. 3, first and second NMOSFETs 130), which are configured as a reversible buck converter circuit (See Figure 3 and paragraph [0081]).
 	Regarding claim 4, Yona et al further discloses wherein the control circuit (Fig. 3, control circuitry 60) is configured to control the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) by applying a state machine model (i.e. model including a charging state, normal operating state, and protection state) comprising:  21082-1038.2A 
(i.e. operation in the first region) (See paragraphs [0033]-[0034]), in which the current flowing through the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30), after conversion by the power converter (Fig. 3, circuit of power converter 40, second sense resistor R_S, and storage capacitor 160), charges the buffering capacitor (Fig. 3, storage capacitor 160) (See paragraphs [0033]-[0034]); 
 	a normal operating state (i.e. operation in the region between QMIN and QMAX) (See paragraphs [0033] and [0040]), in which the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) is controlled to charge and discharge the buffering capacitor (Fig. 3, storage capacitor 160) while maintaining the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) at the reference voltage value (Fig. 3, reference voltage VREF) (See paragraphs [0033] and [0040]); and 
 	a protection state (i.e. operation in the region to the right of QMAX) (See paragraph [0036]), in which the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) is opened to prevent overcharging of the buffering capacitor (Fig. 3, storage capacitor 160) (See paragraph [0036]).
 	Regarding claim 6, Yona et al further discloses wherein the control circuit (Fig. 3, control circuitry 60) is configured to control the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) so as to maintain the charge (Fig. 3, voltage across storage capacitor 160) on the buffering (Fig. 3, storage capacitor 160) within the predefined range (Fig. 3, voltages Vs_min and Vs_max) (See paragraph [0032]). 
 	Regarding claim 11, Yona et al discloses a method for controlling DC voltage on a bus (Fig. 3, shared node between first sense resistor R_IN and capacitor 30), comprising: 
 	coupling a pair of terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) of a switched power converter (Fig. 3, circuit of power converter 40, second sense resistor R_S, and storage capacitor 160) between the bus (Fig. 3, shared node between first sense resistor R_IN and capacitor 30) and a ground (i.e. ground of Figure 3), the switched power converter (Fig. 3, circuit of power converter 40, second sense resistor R_S, and storage capacitor 160), comprising:  
 	 	a buffering capacitor (Fig. 3, storage capacitor 160); and 
 	 	switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) coupled between the buffering capacitor (Fig. 3, storage capacitor 160) and the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) and configured to maintain a voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) at a reference voltage value (Fig. 3, reference voltage VREF) (See paragraph [0046]) while a charge on the buffering capacitor (Fig. 3, storage capacitor 160) varies over a predefined range (Fig. 3, voltages Vs_min and Vs_max) in response to a current (Fig. 3, current on shared node between first sense resistor R_IN and capacitor 30) flowing through the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) (See paragraph [0032]); 
 	monitoring the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) and the current (Fig. 3, current on shared node between first sense resistor R_IN and capacitor 30) flowing through the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30); and 
 	adjusting the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) by controlling the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) in response to changes in the monitored voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30 and voltage across storage capacitor 160) and current (Fig. 3, current on shared node between first sense resistor R_IN and capacitor 30) so that the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) is maintained at the reference voltage value (Fig. 3, reference voltage VREF) (See paragraph [0046]). 
 	Regarding claim 12, Yona et al further discloses wherein the switched power circuit (Fig. 3, circuit of power converter 40, second sense resistor R_S, and storage capacitor 160) comprises a filtering capacitor (Fig. 3, capacitor 30) coupled between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30).  
	Regarding claim 13, Yona et al further discloses wherein the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) comprises diodes (Fig. 3, first and second diodes 140) and switches (Fig. 3, first and second NMOSFETs 130), which are configured as a reversible buck converter circuit (See Figure 3 and paragraph [0081]).
 	Regarding claim 14, Yona et al further discloses wherein controlling the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) comprises applying a state machine model (i.e. model including a charging state, normal operating state, and protection state) comprising:  21082-1038.2A 
 	a charging state (i.e. operation in the first region) (See paragraphs [0033]-[0034]), in which the current flowing through the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30), after power conversion (i.e. by circuit of power converter 40, second sense resistor R_S, and storage capacitor 160 of Figure 3), charges the buffering capacitor (Fig. 3, storage capacitor 160) (See paragraphs [0033]-[0034]); 
 	a normal operating state (i.e. operation in the region between QMIN and QMAX) (See paragraphs [0033] and [0040]), in which the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) is controlled to charge and discharge the buffering capacitor (Fig. 3, storage capacitor 160) while maintaining the voltage (Fig. 3, voltage on shared node between first sense resistor R_IN and capacitor 30) between the terminals (Fig. 3, ends of first and second NMOSFETs 130 connected in parallel to capacitor 30) at the reference voltage value (Fig. 3, reference voltage VREF) (See paragraphs [0033] and [0040]); and 
 	a protection state (i.e. operation in the region to the right of QMAX) (See paragraph [0036]), in which the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) is opened to prevent overcharging of the buffering capacitor (Fig. 3, storage capacitor 160) (See paragraph [0036]).
 	Regarding claim 16, Yona et al further discloses wherein the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) is controlled so as to maintain the charge (Fig. 3, voltage across storage capacitor 160) on the buffering capacitor (Fig. 3, storage capacitor 160) within the predefined range (Fig. 3, voltages Vs_min and Vs_max) (See paragraph [0032]). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yona et al (WO2015019344) in view of Okamura (US 5,783,928).
 	Regarding claim 7, Yona et al discloses a control circuit (Fig. 3, control circuitry 60), a reference voltage (Fig. 3, reference voltage VREF), a buffer voltage (Fig. 3, voltage across storage capacitor 160), a buffering capacitor (Fig. 3, storage capacitor 160) and a predefined range (Fig. 3, voltages Vs_min and Vs_max). 
 	Yona et al fails to explicitly disclose wherein the control circuit is configured to adjust the reference voltage value responsibly to changes in the buffer voltage so as to maintain the charge on the buffering capacitor within the predefined range.
 	However, Okamura discloses where a control circuit (Fig. 1, voltage-detecting circuit 3) is configured to adjust a reference voltage value (Fig. 1, reference voltages Vr or Vr’) responsibly to changes in a buffer voltage (Fig. 1, voltage across capacitor C) so as to maintain a charge on a buffering capacitor (Fig. 1, capacitor C) within a predefined range (i.e. between no charge and being fully charged) (See Column 4, lines 33-51).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Yona et al, by configuring the control circuit to adjust a reference voltage value, as taught by Okamura, in order to have control over the charging limit of the capacitor in regard to electrical changes in the electrical circuit.
 	Regarding claim 17, Yona et al discloses wherein controlling the switching circuitry (Fig. 3, circuit of first and second NMOSFETs 130 and first and second diodes 140) comprises monitoring a buffer voltage (Fig. 3, voltage across storage capacitor 160) on the buffering capacitor (Fig. 3, storage capacitor 160) (See paragraph [0032]), a reference voltage (Fig. 3, reference voltage VREF), and a predefined range (Fig. 3, voltages Vs_min and Vs_max). 
 	Yona et al fails to explicitly disclose wherein controlling the switching circuitry comprises adjusting the reference voltage value responsibly to changes in the buffer voltage so as to maintain the charge on the buffering capacitor within the predefined range. 
	However, Okamura discloses wherein controlling a switching circuitry (Fig. 1, switch S1) comprises adjusting a reference voltage value (Fig. 1, reference voltages Vr or Vr’) responsibly to changes in a buffer voltage (Fig. 1, voltage across capacitor C) so as to maintain a charge on a buffering capacitor (Fig. 1, capacitor C) within a predefined range (i.e. between no charge and being fully charged) (See Column 4, lines 33-51). 
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Yona et al, by configuring the step of controlling the switching circuitry to adjust a reference voltage value, as taught by Okamura, in order to have control over the charging limit of the capacitor in regard to electrical changes in the electrical circuit.

Allowable Subject Matter
11.	Claims 5, 8-10, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:
An apparatus, 
wherein the state machine model includes a hysteresis in levels of the charge on the buffering capacitor that cause transitions between the states. 
 
Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus, 
 	wherein the control circuit comprises a voltage sensor and a low-pass filter, which couples the voltage sensor to measure the buffer voltage on the buffering capacitor while filtering out of the measured buffer voltage variations above a predefined cutoff frequency, and wherein the control circuit is configured to adjust the reference voltage value responsively to the measured, filtered buffer voltage.

Regarding claims 9 and 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus, 
 	wherein the control circuit is configured to adjust the reference voltage value by applying an asymmetric backlash function to the changes in the voltage on the buffering capacitor.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the state machine model includes a hysteresis in levels of the charge on the buffering capacitor that cause transitions between the states.  

Regarding claim 18, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein controlling the switching circuitry comprises measuring the buffer voltage on the buffering capacitor while filtering out of the measured buffer voltage variations 51082-1038.2A above a predefined cutoff frequency, and adjusting the reference voltage value responsively to the measured, filtered buffer voltage.

Regarding claims 19 and 20, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method, 
wherein controlling the switching circuitry comprises adjusting the reference voltage value by applying an asymmetric backlash function to the changes in the buffer voltage.
 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freeman et al (US 2016/0126851) deals with an electrical circuit for delivering power to consumer electronic devices, Perreault et al (US 2015/0357912) deals with a method and apparatus to provide power conversion with high power factor, Neidorff et al (US 2010/0123448) deals with a controlled on-time buck pfc, Chien (US 2007/0252568) deals with a reference voltage generator, frequency generator and controller, and Shieh et al (US 8,502,516) deals with a voltage adjustment module and power supply device.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838